Exhibit 10.1

 

UNSECURED PROMISSORY NOTE

 

$500,000.00

                          April 18, 2016

                                                                                               
Santa Barbara, California

            FOR VALUE RECEIVED, CloudCommerce, Inc., a Nevada Corporation
("Maker") promises to pay to ___________________, a __________________
("Holder"), the principal sum of Five Hundred Thousand Dollars ($500,000.00),
with Five percent (5%) interest per annum, with the principal of this Unsecured
Promissory Note (the "Note") payable as set forth in Section 2, below.

1.         PURPOSE OF NOTE

            This Note is for the purpose of funding operations.

2.         PAYMENT OF PRINCIPAL

The Principal Sum is Five Hundred Thousand Dollars ($500,000) plus accrued and
unpaid interest.  The total Consideration is Five Hundred Thousand
Dollars ($500,000) payable by wire. The Holder shall pay Thirty-Five Thousand
Five Hundred Dollars ($35,500) of the Consideration upon execution of this Note
(the "Initial Consideration"). The Holder may pay additional Consideration to
the Maker in such amounts as the Holder may choose in its sole discretion (the
"Additional Consideration"). The Principal Sum due to the Holder, and as
referenced hereinafter, shall be the Initial Consideration plus any Additional
Consideration actually paid by the Holder.  The Maker is only required to repay
the amount funded and the Maker is not required to repay any unfunded portion of
this Note, nor shall any interest or other rights or remedies granted herein
extend to any unfunded portion of this Note. 

3.         MATURITY DATE

            The entire principal, and any accrued and unpaid interest, of this
Note shall be due and payable on demand, but in no case later than April 18,
2019. 

4.         PREPAYMENT

            Maker may prepay all or any portion of the principal of this Note at
any time without penalty or premium.

5.         DEFAULT

            5.1       Events of Default.  At the election of Holder, the entire
principal balance of this Note shall become immediately due and payable upon the
occurrence of any one or more of the following events of default:

-1-

--------------------------------------------------------------------------------


                        5.1.1    Failure to Pay.  Maker fails to pay any amount
due under this Note within ten (10) days of the due date therefore;

                        5.1.2    Insolvency.  Maker makes an assignment for the
benefit of any one or more of its creditors; or

                        5.1.3    Bankruptcy.  There is commenced with respect to
Maker a bankruptcy proceeding under the Bankruptcy Code, as amended from time to
time.

            5.2       Holder's Election.  Holder's failure to exercise the
election described in this Section 4 with respect to any event of default shall
not constitute a waiver of the right to exercise such election upon the
occurrence of any subsequent default.

6.         GENERAL PROVISIONS

            6.1       Medium.  All sums due hereunder shall be paid in lawful
money of the United States of America.

            6.2       Gender; Number.  In this Note, the singular shall include
the plural, each gender shall include the other, and this Note shall be the
joint and several obligation of each Maker.

            6.3       Waiver. Maker, for itself and its legal representatives,
successors, and assigns, expressly waives demand, notice of nonpayment,
presentment for demand, presentment for the purpose of accelerating maturity,
dishonor, notice of dishonor, protest, notice of protest, notice of maturity,
and diligence in collection.

            6.4       Governing Law.  This Note shall be construed in accordance
with the laws of the State of Nevada.  Each Maker hereby consents to the
jurisdiction of the courts of the State of Nevada with respect to any matter
relating to the enforcement of any rights created by or evidenced in this Note.

            6.5       Captions. The section and subsection headings in this Note
are included for purposes of convenience and reference only and shall not affect
in any way the meaning or interpretation of this Note.

            6.6       Collection Costs.  If any action is commenced to construe
the terms and conditions of this Note or enforce the rights of Holder hereunder,
then the party prevailing in that action shall recover as part of the judgment
its entire attorneys' fees and costs in that action, as well as all costs and
fees of enforcing any judgment entered therein.

-2-

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the undersigned Maker has executed this Note on
the date set forth below.

Holder

Maker

CLOUDCOMMERCE, INC.

a

a Nevada Corporation


                 
Andrew Van Noy

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

-3-